DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki (US 20160247323 A1) in view of Nozawa et al. (US 20160269578 A1).
Regarding claim 1, Shimazaki discloses An electronic device, comprising: a camera; a display; a transceiver; and at least one processor configured to (Shimazaki, fig.4, “[0064] The imaging device 42 is a camera built in the terminal 2. [0065] Examples of the display 43 may include a LCD and a glass part of the eye-glass-type wearable device, which glass part serves as a display. [0067] Examples of the near distance wireless communication apparatus 45 includes the NFC chip. The near distance wireless communication apparatus 45 allows the terminal 2 to communicate data with the electronic device 1. [0068] The communication I/F 46 is an interface for connecting the terminal 2 to a portable phone network or the Internet. The terminal 2 can communicate data with an external apparatus via the communication I/F 46. [0069] The CPU 47 loads programs or data into the RAM 49 from the storage such as the ROM 48 and the SSD 50 and executes processing so as to control the entire operation of the terminal 2 and to implement the functions of the terminal 2”): 
in case communication with a first external electronic device is established via the transceiver while providing augmented reality via the display, identify the first external electronic device among one or more external electronic devices present in a field of view of the camera based on information received from the first external electronic (Shimazaki, “[0109] The terminal 2a is a transmissive eye glass-type wearable device having an AR displaying function, which has a same configuration as where the eye glass-type wearable device is used as the terminal 2. Claim 7, the processing circuitry is configured to acquire, from an external electronic device, a device identification image that identifies the external electronic device and connection information for connecting the head mounted display with the external electronic device, the head mount display further comprising: a communication interface to connect the head mounted display with the external electronic device through a network, when the device identification image is present in the image acquired by the imaging device”), and 
display information related to the first external electronic device in the augmented reality (AR) provided via the display, as virtual object information (Shimazaki, “[0032] Wearing the terminal 2 as described above, a user is able to visually recognize a real space in the user's front view simultaneously with a virtual image of electronic data in such a manner that the virtual image of the electronic data is overlapped with the real space. The terminal 2 may receive the electronic data from an external apparatus such as the electronic device 1 or may store the electronic data acquired in advance in its internal memory.”).
On the other hand, Shimazaki fails to explicitly disclose but Nozawa discloses identify the first external electronic device among one or more external electronic devices present in a field of view of the camera based on information received from the first external electronic device and information obtained from the camera (Nozawa, “[0071] Further, in this exemplary embodiment, in the office space (real space), various external devices, such as a MPF, a printer, a projector or a facsimile machine, are present in the user's field of view, which corresponds to the user's field of view image area (R). [0087] The display apparatus 1, for example, analyzes the real view image taken by the imaging device 107 based on the device identification information by image recognition processing including pattern matching to specify (identify) the external device that is present in the user's field of view (S203).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Shimazaki and Nozawa, to include all limitations of claim 1. That is, modifying the Shimazaki by applying the identifying process of Nozawa. The motivation/ suggestion would have been improving operability of the wearable devices that may operate in cooperation with the information devices (Nozawa, [0007]).
Regarding claim(s) 11, it is interpreted and rejected for the same reasons set forth in claim(s) 1.
Claim(s) 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki (US 20160247323 A1) in view of Nozawa et al. (US 20160269578 A1), and further in view of Satpathy et al. (US 20210185023 A1).
Regarding claim 10, Shimazaki in view of Nozawa discloses The electronic device of claim 1, wherein in case the first external electronic device is identified among the one or more external electronic devices, has been disclosed.
On the other hand, Shimazaki in view of Nozawa fails to explicitly disclose but Satpathy discloses wherein the at least one processor is further configured to, in case the first external electronic device is identified, continuously display information related to the first external electronic device as virtual object information by performing a tracking function for the first external electronic device (Satpathy, “[0087] Peripheral device 6 may invoke I/O interface(s) 72 to send and receive data over network 18, such as cipher text or plain text (unencrypted) data. I/O interface(s) 72 may also incorporate hardware that enables peripheral device 6 to communicate wirelessly with HMD 12. Peripheral device 6 may invoke motion sensors 74 to detect and track motion by user 8 for use in computing updated pose information for a corresponding frame of reference of HMD 12. [0112] Based on the sensed data and/or image data, tracking block 90 determines, for example, a current pose for the frame of reference of peripheral device 6 and, in accordance with the current pose, renders the artificial reality content to HMD 12.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Satpathy into the combination of Shimazaki and Nozawa, to include all limitations of claim 10. That is, adding the rendering of artificial reality content based on tracking pose of the peripheral device of Satpathy to render the AR image of Shimazaki and Nozawa. The motivation/ suggestion would have been The peripheral device and the HMD may each include one or more SoC integrated circuits (referred to herein simply as “SoCs”) that are collectively configured to provide an artificial reality application execution environment (Satpathy, [0029]).
Regarding claim(s) 20, it is interpreted and rejected for the same reasons set forth in claim(s) 10.
Allowable Subject Matter
Claim(s) 2-9, 12-19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 2, it recites, inter alia, in case a total score obtained by the candidate external electronic device via the first identification operation and the second identification operation is smaller than the identification threshold, perform a third identification operation for identifying the first external electronic device using screen pattern information; and in case a total score obtained by the candidate external electronic device via the first identification operation, the second identification operation, and the third identification operation is equal to or larger than the identification threshold, identify the candidate external electronic device as the first external electronic device. 
None of the prior arts on the record or any of the prior arts searched, alone or in combination, renders obvious the combination of elements recited in the claim(s) as a whole. 
Regarding claim 12, it is interpreted and allowed under similar rational as claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                            5/25/2022